Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/25/2021, has been entered.	Claims 1-3 and 5-18 are pending in the application.  Claim 4 remain canceled. Claims 11-17 remain withdrawn in response to the restriction requirement mailed 11/26/2019. The previous 112 rejections of claims 1-3, 5-10 and 18  have been withdrawn in view of applicant’s claim amendments. The previous 103 rejections of claims 1-3, 5-10 and 18 have been withdrawn because applicant’s arguments are persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Stephanie R. Amoroso on 11/08/2021.
The application, specifically the claims, have been amended as follows: 

Claim 1: in lines 3-5, replace “followed by separating a liquid fraction by solid / liquid separation to remove insoluble dry matter and to provide the liquid flavour composition” with “followed by separating the solubilized yeast cell walls by solid / liquid separation to provide a soluble fraction and an insoluble fraction”;

Claim 10: replace “wherein the liquid flavour composition comprises” with “wherein the solubilized yeast cell wall components comprise”;
Claims 11-17: cancel.

Reason for Allowance
Claims 1-3, 5-10 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references of record fail to teach or fairly suggest method for producing a liquid flavour composition comprising providing a slurry of isolated yeast cell walls and contacting the slurry of isolated yeast cell walls with a beta-1,3-glucanase and with an endoprotease to solubilize the yeast cell walls, followed by separating the solubilized yeast cell wall  by solid / liquid separation to  provide a soluble fraction and an insoluble fraction, wherein the liquid flavor composition consists of the soluble fraction comprising solubilized yeast cell wall components. The prior art of Noordam (cited on 03/19/2018, IDS) and Langfelder (cited 05/10/2021, PTO-892 form) both teach treating whole yeast cell with glucanase and with an endoprotease, but fail to teach treating the isolated yeast cell walls with the enzymes. Therefore, the claimed method is considered to represent an unobvious contribution over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/Primary Examiner, Art Unit 1791